Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (US 20210365219) in view of Kojima (US 20190182396) and Nishii (US 20150181050).
Regarding claim 1, Hidaka teaches a print system comprising a printing apparatus (800 in fig. 1); an information processing apparatus operable to input a job to the printing apparatus and thereby cause the printing apparatus to print (100 in fig. 1) ; and an inspection apparatus operable to receive sheets printed and discharged by the printing apparatus and inspect the sheets (fig. 1), the inspection apparatus comprising: 
one or more first processors and one or more first memories being configured to: in a case of an inspection mode for inspecting a sheet (p0072), compare the respective received sheets and a corresponding an among reference images registered in a predetermined order, and thereby inspect images of the respective sheets (p0072); and 
Kitai does not teach the printing apparatus comprising: one or more second processors and one or more second memories being configured to: skip printing of a blank page in a case that a blank paper saving function is designated; and in a case of the inspection mode, perform a warning if the blank paper saving function is designated.
Kojima teaches the printing apparatus comprising: one or more second processors and one or more second memories being configured to: skip printing of a blank page in a case that a blank paper saving function is designated (p0003: he blank skip function is a function that prevents a page corresponding to a blank original from being printed in a case where the original document is determined to correspond to a blank by the blank determination function); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hidaka, and to include one or more second processors and one or more second memories being configured to: skip printing of a blank page in a case that a blank paper saving function is designated, in order to save papers;
Hidaka in view of Kojima still does not teach and in a case of the inspection mode, perform a 3 if the blank paper saving function is designated.
Nishii teaches in a case of the inspection mode, perform a warning (p0062: the mobile terminal 2 turns the item which is not able to be combined into a selection disabled state) if the blank paper saving function is designated (fig. 6 and p0053). Changing book printing mode to inspection mode would have been a matter of choice in design. In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995) citing In re Gal, 980 F.2d 717, 719, 25 USPQ2d 1076, 1078 (Fed. Cir. 1992).  See also stare decisis regarding changes in size or proportion in MPEP § 2144.04.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Hidaka in view of Kojima to be incorporated in Nishii 's device. The suggestion/motivation would have been in order to electronic device such as the image forming apparatus is linked with the mobile terminal and screen transition of the electronic device is eliminated so that various operation input is able to be performed while confirming operation content from the mobile terminal on a screen of the electronic device (p0095).

Regarding claim 2, Hidaka in view of Kojima and Nishii teaches the print system according to claim 1, wherein the one or more second processors and the one or more second memories are further configured to: control so that setting of the blank paper saving function cannot be performed in the case of the inspection mode (Nishii: fig. 6 and p0053).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 3, Hidaka in view of Kojima and Nishii teaches the print system according to claim 1, wherein the one or more first processors and the one or more first memories are further configured to: set a reference image registration mode for registering the reference images to the inspection apparatus and set the inspection mode (Nishii:p0072: reference image (criterion image) registered in advance).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claims 11 and 13, recited similar limitations, therefore it is rejected for the same reason as claim 1.

Regarding claims 12 and 14, recited similar limitations, therefore it is rejected for the same reason as claim 2.

Regarding claim 15, The structural elements of apparatus claim 1 perform all of the steps of method claim 1. Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 1.

Regarding claim 16, The structural elements of apparatus claim 13 perform all of the steps of method claim 13. Thus, claim 16 is rejected for the same reasons discussed in the rejection of claim 13.

Claims 17 has been analyzed and rejected with regard to claim 1 and in accordance with Kojima’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0010). 

Claims 18 has been analyzed and rejected with regard to claim 13 and in accordance with Kojima’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0010). 

Claims 4-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka in view of Kojima and Nishii as applied to claim 1 above, and further in view of Shiraki (US 20210406621).

Regarding claim 4, Hidaka in view of Kojima and Nishii does not teach the print system according to claim 1, wherein, in a reference image registration mode for registering the reference images, the information processing apparatus inputs to the printing apparatus a job for causing the printing apparatus to print the reference images, and the inspection apparatus registers, as the reference images, image data obtained by reading images of the sheets printed and discharged by the printing apparatus in accordance with the job.
SHiraki teaches the print system according to claim 1, wherein, in a reference image registration mode for registering the reference images, the information processing apparatus inputs to the printing apparatus a job for causing the printing apparatus to print the reference images (p0005: , an image obtained by scanning during the proof printing ..), and the inspection apparatus registers, as the reference images, image data obtained by reading images of the sheets printed and discharged by the printing apparatus in accordance with the job (p0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hidaka in view of Kojima and Nishii, to include wherein, in a reference image registration mode for registering the reference images, the information processing apparatus inputs to the printing apparatus a job for causing the printing apparatus to print the reference images, and the inspection apparatus registers, as the reference images, image data obtained by reading images of the sheets printed and discharged by the printing apparatus in accordance with the job, in order to prevent wasteful of resources to discard sheets having no spoilage outputted at the time of the proof printing without utilizing suggested by SHiraki (p0006)
	
Regarding claim 5, Hidaka in view of Kojima and Nishii and SHiraki teaches the print system according to claim 1, wherein, in a reference image registration mode for registering the reference images, the information processing apparatus feeds to the inspection apparatus sheets on which the reference images have been respectively printed in advance, and the inspection apparatus respectively registers, as the reference images, image data obtained by reading the reference images of the fed sheets (Shiraki: fig. 8a and p0093).
The rational applied to the rejection of claim 4 has been incorporated herein.

Regarding claim 8, Hidaka in view of Kojima and Nishii and SHiraki teaches the print system according to claim 1, wherein in a reference image registration mode for registering the reference images, the inspection apparatus reads images of a group of sheets printed in units of copies (Shiraki: p0093).
The rational applied to the rejection of claim 4 has been incorporated herein.

Regarding claim 9, Hidaka in view of Kojima and Nishii and Shiraki teaches the print system according to claim 1, wherein in the inspection mode, the inspection apparatus reads images of a group of sheets printed in units of copies, respectively compares the images with a group of reference images registered in units of copies, and thereby performs inspection of the printed sheets(Shiraki:p0093).
The rational applied to the rejection of claim 4 has been incorporated herein.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka in view of Kojima, Nishii and Shiraki as applied to claim 4 above, and further in view of Tashiro(US 20220092758 ).

Regarding claim 6, Hidaka in view of Kojima, Nishii and Shiraki does not teach The print system according to claim 4, wherein a leading sheet printed in the job for causing the reference images to be printed includes identification information indicating switching of a reference image.
Tashiro teaches the print system according to claim 4, wherein a leading sheet printed in the job for causing the reference images to be printed includes identification information indicating switching of a reference image (p0083 and p0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hidaka in view of Kojima, Nishii and Shiraki, to include wherein a leading sheet printed in the job for causing the reference images to be printed includes identification information indicating switching of a reference image, in order to register the corrected read image data as reference image data used for inspecting the image-formed matter suggested by Tashiro (p0010).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka in view of Kojima, Nishii, Shiraki and Tashiro as applied to claim 4 above, and further in view of HIROTA YUTO (JP 2016065875).

Regarding claim 7, Hidaka in view of Kojima, Nishii and Shiraki does not teach The print system according to claim 6, wherein, in the reference image registration mode, the inspection apparatus respectively registers the reference images in association with the identification information.
Hirota teaches the print system according to claim 6, wherein, in the reference image registration mode, the inspection apparatus respectively registers the reference images in association with the identification information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hidaka in view of Kojima, Nishii and Shiraki, to include wherein, in the reference image registration mode, the inspection apparatus respectively registers the reference images in association with the identification information, in order to inspect images.

 Allowable Subject Matter
8.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Hidaka (US 20210365219) teaches inspecting images using reference image.
However, the closest prior art of record, namely Hidaka (US 20210365219), does not disclose, teach or suggest, the claim limitation, as recited in dependent claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677